Citation Nr: 9917526	
Decision Date: 06/24/99    Archive Date: 06/29/99

DOCKET NO.  97-32 057A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to 
November 1971.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a rating decision in April 1997 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas.  In May 1998, the Board remanded this case to the RO 
to obtain a psychiatric examination and opinion regarding 
whether the veteran currently had PTSD related to in-service 
stressors.  The examination was conducted and the case 
returned to the Board. 


FINDINGS OF FACT

1.  During service the veteran engaged in combat with the 
enemy.

2.  There is credible supporting evidence that the veteran's 
in-service stressor of combat with the enemy, which included 
physical injury, has been linked to the development of PTSD.


CONCLUSION OF LAW

The veteran's chronic PTSD was incurred in service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran has presented a 
claim that is "well grounded" within the meaning of 38 
U.S.C.A. § 5107(a).  That is, he has presented a claim that 
is plausible.  No further assistance to the veteran is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a). 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d). 

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f) (1998).

The veteran contends that he has PTSD as the result of his 
service in Vietnam.  He contends that he had stressful events 
during service in Vietnam, which include injuries sustained 
in combat, as evidenced by a Purple Heart Award and a Combat 
Infantryman's Badge. 

In claims for service connection for PTSD, if it is 
determined through military citation or other supportive 
evidence that a veteran engaged in combat with the enemy, and 
the claimed stressors are related to combat, the veteran's 
lay testimony regarding the reported stressors must be 
accepted as conclusive evidence as to their actual 
occurrence, and no further development or corroborative 
evidence will be necessary, provided that the testimony is 
found to be satisfactory, that is, not contradicted by 
service records, and "consistent with the circumstances, 
conditions, or hardships of such service."  38 U.S.C.A. 
§ 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f); Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  In this case, the 
veteran's DD 214 report of discharge reflects that during 
service in Vietnam he sustained injury, for which he received 
a Purple Heart Award, and has also received a Combat 
Infantryman's Badge.  As such, the veteran's combat stressor, 
and resultant injury therefrom, has been demonstrated.  
38 U.S.C.A. § 1154(b). 

In this veteran's case, in August 1996, during a period of 
hospitalization from July to August, assessments of major 
depression and PTSD were entered by a psychologist and a 
nurse.  The nurse's assessment was based in part on the 
veteran's reporting of traumatic events during service in 
Vietnam, and reporting of symptoms of increased intrusive 
thinking about trauma, hypervigilance, irritability, severe 
sleep disturbance, and increasing nightmares.  A CAPS PTSD 
scale was administered and found to be positive for all three 
categories of PTSD symptoms.  

Psychiatric evaluation during a period of hospitalization for 
the period of July and August 1996 resulted in a diagnosis of 
recurrent major depressive disorder and did not include a 
diagnosis of PTSD.  Based on the conflicting medical 
diagnoses, in May 1998 the Board remanded this case for 
additional psychiatric examination and diagnosis. 

A report received in December 1998 reflects that, upon 
remand, an assessment of chronic PTSD, as well as recurrent 
major depression in full remission, was entered by a licensed 
clinical psychologist.  The history, upon which the 
psychologist relied in diagnosing PTSD, included physical 
injury in 1969 of superficial wounds to the right arm and 
shin, as well as more recent post-service stressors.  A 
report received in December 1998 reflects that the diagnosis 
of chronic PTSD, as well as recurrent major depressive 
disorder in partial remission, was also entered separately by 
a fee-basis psychiatrist.  The reported stressors included 
that the veteran was wounded in his right arm.  

Based on this additional evidence, the Board finds that the 
weight of the evidence reflects that a clear diagnosis of 
PTSD is of record.  As these diagnoses were based in part on 
the veteran's stressor of combat, including injury, during 
his Vietnam service, and neither the December 1998 
psychiatric or psychological opinions differentiated between 
more recent life stressors and in-service stressors, 
regarding the cause of the veteran's PTSD, the Board finds 
that the medical evidence is sufficient to raise a reasonable 
doubt regarding whether the veteran's current PTSD diagnosis 
is etiologically related to his in-service combat injury.  
Resolving reasonable doubt in the veteran's favor, the Board 
finds that the veteran's current PTSD diagnosis is 
etiologically related to his in-service combat injury.  Based 
on its review of the relevant evidence in this matter, it is 
the decision of the Board that the record supports an 
allowance of entitlement to service connection for PTSD.  
38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 
3.304(f). 


ORDER

Service connection for PTSD is granted.  


		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

